
	

115 HR 5723 : Expanding Oversight of Opioid Prescribing and Payment Act of 2018
U.S. House of Representatives
2018-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5723
		IN THE SENATE OF THE UNITED STATES
		June 20, 2018 Received; read twice and referred to the Committee on FinanceAN ACT
		To require the Medicare Payment Advisory Commission to report on opioid payment, adverse
			 incentives, and data under the Medicare program.
	
	
 1.Short titleThis Act may be cited as the Expanding Oversight of Opioid Prescribing and Payment Act of 2018. 2.Medicare Payment Advisory Commission report on opioid payment, adverse incentives, and data under the Medicare programNot later than March 15, 2019, the Medicare Payment Advisory Commission shall submit to Congress a report on, with respect to the Medicare program under title XVIII of the Social Security Act, the following:
 (1)A description of how the Medicare program pays for pain management treatments (both opioid and non-opioid pain management alternatives) in both inpatient and outpatient hospital settings.
 (2)The identification of incentives under the hospital inpatient prospective payment system under section 1886 of the Social Security Act (42 U.S.C. 1395ww) and incentives under the hospital outpatient prospective payment system under section 1833(t) of such Act (42 U.S.C. 1395l(t)) for prescribing opioids and incentives under each such system for prescribing non-opioid treatments, and recommendations as the Commission deems appropriate for addressing any of such incentives that are adverse incentives.
 (3)A description of how opioid use is tracked and monitored through Medicare claims data and other mechanisms and the identification of any areas in which further data and methods are needed for improving data and understanding of opioid use.
 3.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.
		
	Passed the House of Representatives June 19, 2018.Karen L. Haas,Clerk
